Citation Nr: 1814559	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  15-18 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a hip disability.

3.  Entitlement to an initial rating in excess 10 percent prior to September 12, 2012, and in excess of 30 percent thereafter, for tinea pedis, cruris, and corporis (skin disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to September 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and Newnan, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims are decided.

Service Connection

Initially, where a pre-existing disease or injury is noted on the entrance or enlistment examination, 38 U.S.C. § 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the disability at issue.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under 38 U.S.C. § 1153 unless the underlying condition worsened.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The United States Court of Appeals for Veterans Claims has explained that clear and unmistakable evidence means the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).  In this case, there were clear pre-existing disabilities noted at the time of the Veteran's enlistment.  As such, the presumption of aggravation attaches.

Further, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions and supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran initiated claims for lumbar spine and right hip disabilities, which he asserts had their onset during active service.  He underwent VA examinations in April 2012.  The examiner diagnosed lumbar spine degenerative disc disease and x-ray imaging indicated the Veteran had bilateral hip arthritis, although no clinical diagnosis was made at that time.  The examiner acknowledged the Veteran's leg length discrepancy, pelvic tilt, and scoliosis conditions as noted on enlistment; STR documentation of recurrent low back and hip pain during service; a severe post-service 1995 motorcycle accident wherein the Veteran sustained significant damage to his upper body; and a 1996 onset of Guillan-Barre syndrome which resulted in an altered gait.  The examiner stated that she could not opine as to whether the Veteran's active service duties, also considering his pre-existing leg length discrepancy with pelvic tilt and scoliosis, impacted the Veteran's current lumbar spine or right hip disabilities more than any of the other factors stated above.  Due to the complex nature of the legal issues indicated, the Board finds this medical opinion insufficient to render a decision on the appeal.  Therefore, the Board finds that new VA examinations and medical opinions are necessary to address the Veteran's claims for lumbar spine and right hip disabilities.

Increased Rating

The Veteran most recently underwent a VA examination to assess his skin disability in August 2013.  Since his last examination, the Veteran has indicated that the current severity of his skin disability is worse than contemplated by the currently assigned rating.  In a statement included in the June 2015 notice of disagreement, the Veteran reported that the total coverage of tinea infection on his body was not sufficiently represented by the August 2013 VA examiner's findings, to include photographs of rashes on his left forearm and right shin he contends were taken but not associated with the examination report.

When a veteran alleges that his service-connected disability has worsened since he was previously examined, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, a remand is required in order to obtain a current examination.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claim, to specifically include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by an orthopedist and/or spinal specialist with sufficient expertise to determine whether the Veteran's leg length discrepancy, pelvic tilt, and scoliosis noted at enlistment clearly and unmistakably (undebatably) were aggravated (permanently worsened beyond their natural progression) during or as a result of service.

The examiner(s) must provide a complete rationale for all proffered opinions.  In this regard, the examiner(s) must discuss and consider the Veteran's competent lay statements.  If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected skin disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  All indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include the percentage of exposed areas affected and the extent to which systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past year.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

